DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to an Amendment dated June 15, 2021.  Claims 4 and 11 are cancelled.  Claims 1-3, 5-10 and 12-13 are pending.  All pending claims are examined.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  


Allowable Subject Matter
Claims 1-3, 5-10 and 12-13 are pending.  
Claims 1-3, 5-10 and 12-13 are allowed
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Angus, USP Pub. No. 20140339301 teaches managing transfer of cash, or other valuable media, by :”providing, to a first location, details of cash (or other media) to be loaded into a machine-readable cash container; associating the cash details with a unique identifier associated with the cash container; and storing the associated unique identifier and cash details. The method includes, at a subsequent time, receiving, from a second location to which the cash container has been transported, a 
Regarding independent claims 1, 9-10, Angus taken either individually or in combination with other prior art of record fails to teach 
1. (Currently Amended) A cash processing system comprising a first cash processing machine operating as a money dispenser, a second cash processing machine operating as a money acceptor, and a tablet computer, 
the first cash processing machine is a money dispenser comprising a communication section configured to perform wireless communication, an outlet, and a controller, the second cash processing machine is a money acceptor comprising a communication section configured to perform wireless communication, an inlet, and a controller, wherein the tablet computer comprises: an operation acceptor operable to receive an input of moving money information including cash information; 
a first communication section directly transmitting and receiving information to and from the communication section of the first cash processing machine through a first wireless communication being proximity wireless communication for performing a first pairing between the tablet computer and the first cash processing machine, the first communication section directly transmitting and receiving information to and from the communication section of the second cash processing machine through the first wireless communication for performing a second pairing between the tablet computer and the second cash processing machine, 

a second communication section directly transmitting money dispensing information included in the moving money information to the communication section of the first cash processing machine through a second wireless communication having a_ wider communication range than the proximity wireless communication after the first pairing is performed, the second communication section directly transmitting money accepting information included in the moving money information to the communication section of the second cash processing machine through the second wireless communication after the second pairing is performed 
wherein, the first cash processing machine dispenses cash corresponding to the money dispensing information via the outlet in response to receiving of the money dispensing information from the second communication section of the tablet computer by the communication section of the first cash processing machine, and wherein, the second cash processing machine accepts cash corresponding to the money accepting information via the inlet in response to receiving of the money accepting information from the second communication section of the tablet computer by the communication section of the second cash processing”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696